      Case 1-19-40793-ess        Doc 41     Filed 10/20/20     Entered 10/21/20 10:57:24




                          Office of the Standing Chapter 13 Trustee
                                      Marianne DeRosa
                           100 Jericho Quadrangle, Suite 127
                                Jericho, New York 11753
                                        516-622-1340

October 15, 2020

U.S. Bankruptcy Court
Long Island Federal Courthouse
Attn: Financial Department
290 Federal Plaza
Central Islip, NY 11722-4437

Re:    James J. Melendez,
       61-35 Austin Street, Rego Park, NY 11374
       Chapter 13 Case No: 119-40793-ess

Dear Financial Clerk:

My Chapter 13 Trustee check numbers 869805 in the sum of $12,384.80 payable to the Clerk of
the Court, will be sent under separate cover.

With reference to the above-captioned bankruptcy case, the check represents an unclaimed
dividend or an unclaimed refund due to:

James J. Melendez, 61-35 Austin Street, Rego Park, NY 11374

All returned and cancelled checks must be retained by this office for future reference by either
creditor inquiries, debtor inquiries or by my auditors. Additionally, it is impossible to provide an
original bank statement indicating a stop payment or cancelled check on every returned check by
creditors under my Chapter 13 Trustee distribution.

Thank you for your courtesy.

Very truly yours,
s/Marianne DeRosa
Marianne DeRosa, Trustee

MDR/ca
